DETAILED ACTION
Allowable Subject Matter
Claims 1 – 7, 9 – 16, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Each of the independent claims now include a limitation describing, “the storage controller transmits the updated metadata to the host device during an idle time of the storage controller and the host device”.  Similar subject matter was presented in claim 18 and was originally rejected in view of Jean et al. US Patent Application Publication No. 2021/0240608.  Applicant argues, with respect to the teachings of Jean, that while it discloses that a memory device can notify the host to update its L2P table in response to a host request to determine whether the L2P table is current and an idle state of the memory device, it does not explicitly teach or suggest that the memory device notifies the host to update its L2P table in response to or during an idle state of the host.  Examiner agrees with this argument.  Kale et al. US Patent Application Publication No. 2021/0141561 describes determining a background operation from a set of background operations based on the period of time that the host system is to be idle but does not teach or suggest all the limitations presented in the claims.  Palmer US Patent Application No. 2020/0201784 describes a system for timely providing updates to a host FTL table while host-triggered memory operations are at or near idle but does not teach or suggest all the limitations presented in the claims.  Yen et al. US Patent Application Publication No. 2020/0151108 describes that in typical system when the host system is in an idle time there is an update of the logical-physical mapping table and the inventive system discloses that when the memory storage device is in an idle state for a period of time a MMC may load a corresponding L2P table into a buffer memory but does not teach or suggest all the limitations presented in the claims.  Specifically, while Yen mentions both host system idle and memory device idle they are not disclosed as occurring in the same system, namely that the storage controller transmits the updated metadata to the host device during an idle time of the storage controller and the host device as claimed.  Lee et al. US Patent Application Publication No. 2019/0138445 describes that an MMC may load a corresponding L2P table to a buffer memory when the memory storage device is in an idle state for a period of time but does not teach or suggest all the limitations presented in the claims.  Chun et al. US Patent Application Publication No. 2014/0337560 describes updating FTL tables stored on a memory storage device at a time when the FTL host caching system is idle or minimal processes are running but does not teach or suggest all the limitations presented in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
June 1, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136